IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   March 26, 2009
                                  No. 08-10192
                                Summary Calendar               Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

GERARDO ALVA-BARBOSA

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                          USDC No. 4:07-CR-128-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Gerardo Alva-Barbosa appeals his conditional guilty plea conviction for
illegal reentry following deportation in violation of 8 U.S.C. § 1326(a) and (b)(1).
Alva-Barbosa argues that the district court erred in denying his motion to
suppress his INS file, identity evidence, including his fingerprints, and his
statement to Immigration and Customs Enforcement (ICE) agents, because they
were the fruits of an illegal traffic stop.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10192

      On July 26, 2007, Alva-Barbosa was a passenger in a vehicle that was
stopped by police because the vehicle’s license plate was partially obstructed by
a trailer hitch. The driver of the vehicle was arrested for not having a valid
driver’s license or proof of insurance.     The officer who stopped the vehicle
determined that he could release the vehicle to Alva-Barbosa if Alva-Barbosa
had a valid driver’s license. After relaying Alva-Barbosa’s name and date of
birth to his dispatcher, the officer was informed by the dispatcher that Alva-
Barbosa was wanted on an outstanding traffic warrant.             Based on that
outstanding warrant, the officer took Alva-Barbosa into custody.
      Five days later, on July 31, 2007, Alva-Barbosa was turned over to
Immigration and Customs Enforcement (ICE) authorities and fingerprinted.
ICE agents discovered that Alva-Barbosa previously had been deported. The
agents confirmed that the fingerprints taken on July 31, 2007, matched the
fingerprints in Alva-Barbosa’s Immigration and Naturalization Service (INS) A-
file. Alva-Barbosa gave agents a sworn statement in which he admitted to the
previous deportation and to illegally reentering the United States.
      Alva-Barbosa moved to suppress all evidence and information obtained as
a result of the stop. He does not argue that the grounds offered by the police for
the stop were a pretext for an investigatory stop. Instead, he argues that the
officer had no legal basis to stop the vehicle because a trailer hitch obscuring a
license plate was not a traffic offense under the Texas Transportation Code.
      However, we do not need to decide whether the traffic stop was legal,
because even assuming that it was illegal, the district court did not err in
denying the motion to suppress.
      The ‘fruit of the poisonous tree’ doctrine holds that all evidence obtained
from an illegal search must be suppressed unless “there was a break in the chain
of events sufficient to refute the inference that the evidence was a product of the
Fourth Amendment violation.” See United States v. Jaquez, 421 F.3d 338, 341
(5th Cir. 2005) (internal quotation marks and citation omitted). Alva-Barbosa

                                        2
                                  No. 08-10192

was arrested based on an outstanding warrant for a traffic violation, after the
driver of the car in which he was a passenger was arrested, and as a result of the
officer’s attempt to determine whether Alva-Barbosa had a valid driver’s license
so that the car could be released to him. Five days after Alva-Barbosa had been
placed in custody based on that warrant, ICE agents assumed custody of him,
fingerprinted him, and subsequently discovered that he previously had been
deported.   Under these circumstances, the evidence to which Alva-Barbosa
objects – his identity, fingerprints, statement, and INS file – was obtained “by
means sufficiently distinguishable to be purged of” any taint, see Ward v. Dretke,
420 F.3d 479, 488 (5th Cir. 2005). Accordingly, we do not find that the evidence
was a product of the allegedly unlawful stop.
      Moreover, Alva-Barbosa’s argument that his identity and his INS file
should have been suppressed is foreclosed by this court’s precedent. See United
States v. Herrera-Ochoa, 245 F.3d 495, 498 (5th Cir. 2001); United States v.
Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999); United States v. Pineda-
Chinchilla, 712 F.2d 942, 944 (5th Cir. 1983). Alva-Barbosa acknowledges that
his argument is likely foreclosed but notes that he wishes to preserve the issue
for further review.
      The judgment of the district court is AFFIRMED.




                                        3